Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      21-JAN-2021
                                                      03:21 PM
                                                      Dkt. 15 OSUS
                          SCAD-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                       CHRISTOPHER S.B. WOO,
                            Respondent.


                        ORIGINAL PROCEEDING
                          (DB No. 19-9002)

                        ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the December 11, 2020 report

 submitted to this court by the Disciplinary Board of the Hawai#i

 Supreme Court regarding Respondent Christopher S.B. Woo, and

 following a de novo review of the entire record in this matter

 and the record in ODC v. Woo, SCAD-19-355, we make the following

 Findings of Fact, and reach the following Conclusions of Law.

           We find that Respondent Woo was given proper notice of

 the allegations against him and an opportunity to respond, but

 did not, and that default against him was therefore properly

 entered by the Disciplinary Board.   The default notwithstanding,

 this court has reviewed the record in this case de novo and has
reached its own conclusions regarding violations of the Hawai#i

Rules of Professional Conduct (HRPC) (2014) and appropriate

discipline.

          In ODC Case No. 17-O-222, we find that Respondent Woo

failed, over the course of four months, to provide competent

legal services as promised to his client, before the expiration

of their credit-counseling certificate, despite their repeat

inquiries, in violation of HRPC Rules 1.1, 1.3, 1.4(a), 1.4(b)

and 3.2, and then withdrew from the representation without proper

consultation, in violation of HRPC Rules 1.16(c) and 1.16(d),

thereby causing them injury (being the loss of their $1,615.00

retainer paid to his firm and the garnishment of $1,437.00 in

wages due to his inaction on their petition).   We further find

that Respondent Woo then failed to comply with disciplinary

orders entered in the U.S. Bankruptcy Court regarding his

representation of the same clients, in violation of HRPC Rule

3.4(e).   We find that Respondent Woo misrepresented the truth, in

violation of HRPC Rule 8.4(c), when he informed the Office of

Disciplinary Counsel that the U.S. Bankruptcy Court’s

disciplinary sanctions had been reduced, based in part on the

purported fact that he had signed a settlement with the court,

and based in part on the purported fact the investigation into

his conduct was found to be flawed, when neither assertion was

true.


                                 2
          In ODC Case No. 19-0276, we find that Respondent Woo

repeatedly failed to appear in court on behalf of his client, in

violation of HRPC Rules 1.1, 1.3, 3.2, and 3.4(e) and failed to

appear in court as ordered to explain his conduct, in violation

of HRPC Rule 3.4(e).   We find he engaged in deceitful conduct, in

violation of HRPC Rule 8.4(c), by informing an investigator from

the Prosecutor’s Office that he would cooperate and accept

personal service of an order to show cause but then avoided

service thereafter, and then informed ODC he was unaware of any

attempt of service of the order by the Prosecutor’s Office.

          In ODC Case No. 19-0249, we find that Respondent Woo

knowingly practiced law while administratively suspended, in

violation of HRPC Rule 5.5, by filing materials on behalf of a

client in a bankruptcy matter and by making representations on

behalf of a client in a criminal matter.   We also find Respondent

Woo, when licensed, repeatedly failed to attend hearings on

behalf of his client, ultimately necessitating his removal from

the case and substitution by other counsel, in violation of HRPC

Rules 1.1, 1.3, 1.16(c), 1.16(d), 3.2, and 3.4(e).

          In ODC Case No. 19-0410, we find that Respondent Woo

failed to visit, call, or otherwise communicate with his two

clients in a criminal proceeding during the two-month period they

were in custody, in violation of HRPC Rules 1.1, 1.2(a), 1.3, and

1.4(a), failed to attend a pre-trial hearing, in violation of

HRPC Rules 1.3, 3.2, and 3.4(e), and failed to attend court

                                 3
hearings on his clients’ matter, including two trial calls,

ultimately necessitating his removal from the representation, in

violation of HRPC Rules 1.1, 1.3, 1.16(c), 1.16(d), 3.2, and

3.4(e).   We find that Respondent Woo violated HRPC Rule 3.4(e)

multiple times by failing to respond to orders to show cause,

attend scheduled hearings on those orders, or to pay the

subsequently imposed $250.00 sanction.

           We find that Respondent Woo failed to cooperate with

the Office of Disciplinary Counsel’s lawful investigations into

his conduct, in violation of HRPC Rule 8.4(g), and, in violation

of HRPC Rule 8.4(c), misrepresented the truth to an ODC

Investigator when he informed her he had responded to one of the

complaints she was attempting to serve upon him, when he had not.

           In aggravation, we find Respondent Woo committed

multiple violations, engaged in bad faith obstruction of the

disciplinary process, refused to accept the wrongful nature of

his conduct, is indifferent to addressing or ameliorating the

injuries he inflicted through his conduct, and has substantial

experience in the practice of law.

           In mitigation, we find Woo previously had an

unblemished disciplinary record.

           A review of the ABA Standards for Imposing Lawyer

Sanctions, in particular Standards 4.41 and 6.62, and

disciplinary precedent in this jurisdiction, in particular ODC v.

Russell, SCAD-11-358 (May 23, 2011), ODC v. Collins, SCAD-15-709

                                   4
(January 20, 2016), and ODC v. Kea, SCAD-13-135 (July 2, 2013),

lead us to conclude that a substantial period of suspension is

warranted.    Therefore,

            IT IS HEREBY ORDERED that Respondent Woo is suspended

from the practice of law for five years, which shall be effective

upon entry of this order, in light of his current suspension,

pursuant to Rule 2.12A of the Rules of the Supreme Court of the

State of Hawai#i (RSCH).

            IT IS FURTHER ORDERED that Respondent Woo shall pay,

within 10 days of the entry date of this order, his former

clients in ODC Case No. 17-O-222 the sum of $1,437.00,

representing the financial injury inflicted by him upon them for

his failure to perform the representation or to withdraw

responsibly.    The Office of Disciplinary Counsel may, on behalf

of those clients, seek further assistance from this court in

securing this payment, including by reducing that amount to a

judgment.

            IT IS FURTHER ORDERED that, as a precondition for any

future petition for reinstatement, Respondent Woo shall provide

proof that the same former clients received repayment of the

$1,615.00 legal retainer paid by them to secure his

representation, as well as proof of satisfaction of all

outstanding court-imposed fines and sanctions in the cases in the

record of this matter.



                                  5
          IT IS FURTHER ORDERED that Respondent Woo shall bear

the costs of these disciplinary proceedings, upon the approval of

a timely filed verified bill of costs submitted by the Office of

Disciplinary Counsel.

          DATED: Honolulu, Hawai#i, January 21, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                6